Citation Nr: 0303520	
Decision Date: 02/28/03    Archive Date: 03/05/03	

DOCKET NO.  02-06 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether the veteran's request for waiver of recovery of the 
overpayment of VA disability pension in the amount of $1,111 
was timely filed.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Committee on Waivers and Compromises at the Oakland, 
California, VARO, which denied the claim on the basis that 
the veteran did not submit a timely request for waiver of the 
overpayment in question.  


FINDINGS OF FACT

1.  VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2.  In a letter dated December 30, 1999, the veteran was 
informed in writing by VA of an overpayment of VA disability 
pension benefits in the amount of $1,111.  He was informed of 
his appellate and waiver rights.

3.  A request for waiver of recovery of the overpayment of VA 
disability pension benefits was received by VA on May 17, 
2001.  


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA disability pension benefits in the amount of $1,111 was 
not received.  38 U.S.C.A. §§ 5100 et. seq., 5302(a) (West 
Supp. 2002); 38 C.F.R. § 1.963 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board notes that during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and its implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as sufficient notification and development 
action needed to render a fair decision on the claim, to the 
extent possible, have been accomplished.  

Through letters of notification in 1999 indicating the action 
to be taken, and in the December 2001 statement of the case, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit 
sought, the evidence which would substantiate his claim, and 
the evidence that has been considered in connection with his 
claim.  The Board believes that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the veteran was awarded VA disability 
pension benefits in an August 1991 rating decision.  In a 
communication dated the following month, the veteran was 
advised to report changes in the amount of income from other 
sources as well as unreimbursed medical expenses.  He was 
told that VA had to be notified immediately if he received 
any income from any source other than his current countable 
income of Social Security benefits and other retirement.  He 
was informed that he also had to report any changes in income 
from Social Security and other retirement.  

In a February 1997 improved pension eligibility verification 
report, the veteran indicated his only income consisted of 
monthly payments of $585.10 in the block for U.S. Civil 
Service and $71.72 in the block for other retirement.  No 
other income for the calendar year 1996 was reported.  Also, 
the veteran stated there had been no income change in 1996.  
He indicated he expected no other income for the calendar 
year 1997.

In September 1999, the veteran was informed by letter of the 
proposal to terminate his benefits effective February 1, 
1996.  He was informed this was based upon a report of income 
for the calendar year 1996 showing that he had received 
$3,301 from N.C. Track winnings, income which had not 
previously been reported.

A letter dated December 15, 1999, informed the veteran of the 
adjustment to his award of disability pension benefits and 
the creation of a $1,111 overpayment.  The notice was sent to 
the veteran at his address of record, the Veterans Home of 
California, Yountville, California.  

In a letter dated December 30, 1999, the veteran was informed 
of the amount of the overpayment and of his right to request 
a waiver.

In a financial status report received on May 17, 2001, the 
veteran requested waiver of the overpayment on the basis that 
recovery would result in undue financial hardship and 
referred to an attached financial status report.  The copy of 
the financial status report shows a handwritten date of June 
15, 2001; however, the date stamp on the report is May 17, 
2001.  

In a September 2001 decision, the Committee on Waivers and 
Compromises determined that the veteran's waiver request was 
not timely.  

The veteran and his representative argue that he is elderly 
and has a limited education.  

However, a review of the evidence of record shows no 
indication that the veteran is not capable of handling or 
being responsible for his own funds.  Additionally, the 
letters of notice to him were mailed to his address of record 
and there is nothing in the file showing that any of the 
letters was returned by the Postal Service indicating that 
any communication was undeliverable.  "Presumption of 
regularity" supports the official acts of public officials 
(to include proper mailing of notification of decisions) and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the United 
States Court of Appeals for Veterans Claims (Court) applied 
the presumption of regularity to procedures at the RO level, 
such as in the instant case.

On May 17, 2001, a request for waiver was received by the 
veteran.  This request was made more than 180 days after the 
December 30, 1999, letter to the veteran informing him of the 
amount of his overpayment and of his right to request a 
waiver.  

Because there is no evidence or allegation that the 
notification to the veteran of the indebtedness was not 
received by him or received beyond the time customarily 
required for mailing a response, the Board must conclude that 
the application requesting waiver of recovery of the 
overpayment at issue was not timely filed.

The Board notes that there is no evidence of record that 
could be reasonably construed as a timely filed waiver 
request.  Thus, the veteran does not meet the basic 
eligibility requirements for waiver of recovery of the 
indebtedness under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§ 1.963.  Although the Board is sympathetic to the veteran's 
financial circumstances, the veteran's claim must be denied 
as a matter of law.  The Court has held that, where the law 
and not the evidence is dispositive of a claim, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, as the request for 
waiver of recovery of an overpayment of pension benefits was 
not timely filed, the application for waiver of recovery of 
the overpayment in the amount of $1,111 is denied.  


ORDER

As the veteran did not timely apply for waiver of recovery of 
overpayment of pension benefits in the amount of $1,111, his 
appeal with respect to this issue is denied.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

